DETAILED ACTION
This second non-final office action is responsive to application 15/983,513 with applicant’s amendment as filed on 02/16/2022 in which claim status is amended for claims 1, 3-4, 7, 11-13, and 18-20, and canceled claims are 5, 17 and 22.
Claims 1-4, 6-16 and 18-21 are currently pending and under examination, of which claims 1, 13, and 20 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: ¶ [0096] states “as shown in equation (6) below” however the below equation is equation 9. Appropriate correction is required.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 05/18/2018 and 11/21/2019 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
This application has been transferred within the office. New examiner has reviewed case history and the office action is made non-final. In as much as any rejection has not been maintained it is considered withdrawn. The examiner is available for interview should applicant consider beneficial.
Applicant’s amendments and arguments dated 02/16/2022 regarding the prior art have been fully considered and are persuasive. The previous applied art with primary reference from the 1980s does not seem to suggest implementation of the application or fairly represent state of the art. Accordingly, the rejection is withdrawn. Updated search and consideration given to present claim status. New art is identified and made of record, a detailed rejection follows below. Among discovered arts, Vijay of NASA is noted for subject matter of machine learning and combined with aviation arts from Boeing and Airbus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 13-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over: 
DiRusso et al., US PG Pub No 20190121369A1 (Boeing) hereinafter DiRusso, in view of
Janakiraman, Vijay “Explaining Aviation Safety Incidents Using Deep Temporal Multiple Instance Learning” (NASA, arXiv: 1710.04749v2) hereinafter Vijay18 as evidenced by
 Janakiraman et al., “Finding Precursors to Anomalous Drop in Airspeed During a Flight’s Takeoff” hereinafter Vijay17 (same author), and further in view of:
Dong et al., US PG Pun No 20190049953A1 (Boeing) hereinafter Dong, as evidenced by 
Daidzic et al., US Patent 10,202,204B1 hereinafter Daidzic.
With respect to claim 1, DiRusso teaches: 
	An apparatus for detecting performance of a current takeoff of an aircraft by predicting at least one takeoff performance characteristic of the aircraft prior to takeoff for a current flight, the apparatus {DiRusso (Boeing) discloses systems, methods and computing devices to optimize thrust of aircraft during takeoff/climb for the purpose of reducing maintenance costs on engines [0001-0010], [0046]. The optimization or prediction is by minimization of multi-objective function [0094-97]} comprising: 
at least one processor deployed on the aircraft, the at least one processor being programmed to {DiRusso Fig 17:220 processor, again [0049] of aircraft flight management computer FMC}, 
the at least one processor having an input coupled to receive sensor data from at least one sensor system deployed on the aircraft {DiRusso [0049] sensors in communication with FMC}; 
the at least one processor being configured to supply the at least one takeoff performance characteristic to an avionics system on board the aircraft {DiRusso Figs 3 or 6 passenger aircraft comprises cockpit display for thrust options generated by FMC [0054-55]}; 
wherein the model of thrust is trained by incorporating specific scaling factors to account for factors retarding the thrust in the model of thrust which are unmeasured {DiRusso derating thrust (derating is retarding) to include throttle taper schedule with example of scaling factors e.g. CLB1 10% is (Tmax-0.1Tmax)=0.9Tmax see [0061-63], [0084]}; and 
DiRusso further discloses a table for climb thrust [0062], however DiRusso does not fairly teach the model having a first component and second component such that current and prior are evaluated.
Vijay teaches: 
when a model of thrust based on a look-up table is unavailable, to implement the model of thrust trained for the aircraft during the takeoff having a first component based on sensor data contributed from the takeoff of the current flight and having a second component based on derivative data contributed from a prior flight takeoff wherein the first and second components used in the modeling of the thrust are based on one aircraft takeoff characteristics of: acceleration from the thrust, friction from slope, and drag from friction of the aircraft during the takeoff {Vijay18 (NASA) discloses LSTM and GRU recurrent neural networks for deep temporal multi-instance learning Figs 2-4, the instances are temporal time series Eq.1 [P.3] such that first component and second components of model are of series and which are aggregated per Eq. 7 [P.4]. The underlying instance data entails precursor mining which was previously developed in the same author’s prior work Vijay17 introducing the precursors as anomalous drop in airspeed (ADA) during a flight’s takeoff and conditional probability [P.1846 Last¶], [P.1848] Eq.8, the likeness of Vijay17 to instant application is apparent by way of the argmin function [P.1848 Alg.1] compared to instant specification [0069] Eq.6. Vijay utilizes FOQA data comprised of sensor variables recorded from commercial airliner [P.5] which includes thrust/throttle, EPR is engine power ratio, drag and acceleration among continuous variables. The derivative is a function of neural network training and backpropagation [P.4] which computes gradient and activation functions such as tanh, sigmoid Fig 3}; 
the at least one processor having an associated memory for acquiring, prior to the takeoff for the current flight, the derivative data contributed from prior takeoffs flights {Vijay18 discloses Airbus A319/A320 flight record [P.5] and flight historical measurements [P.3] for the instances of time series data up to current time and computed by memory based recurrent networks. The A319/A320 has processor, memory, and wings too}; 
the at least one processor being programmed to use a prediction model to predict, under conditions of the missing or uncertain information about the aerodynamic characteristics of the -2-Application Serial No.: 15/983,513thrust or the engine of the aircraft or the environmental conditions, the at least one takeoff characteristic related to a future speed for a subsequent takeoff and time in the future relative to the current takeoff time using a cost function to generate flight specific parameters contained in a thrust prediction model wherein the flight specific parameters are based on estimations derived from a modeled set of corresponding flight specific parameters in accordance with the environmental conditions {Vijay18 discloses a loss/cost function [P.4] Eq.8 parameterized by recurrent neural network Fig 3 over time steps/hidden states and further applies the learning to airspeed [P.5] Eq.10 where subscript context is temporal context and entails aircraft energy (function of weight, airspeed, thrust, lift and drag) for safety envelope around check-point to label an instance. Instances include airspeed drop during takeoff per Vijay17 which also discloses headwind/tailwind as continuous variables for environmental conditions [P.1850, Tbl.1], [P.1845 Sect3.1]. Finally, Vijay18 discloses L2 regularization which considers relation between variables [P.5 Sect4.3 ¶3]}.
Vijay is directed to model learning of aircraft data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the neural network techniques of Vijay in combination for the motivation “to infer time-step wise event labels” and “give insights into the root causes of the incident and provide actionable insights with early alerts” (Vijay18 [P.2 ¶2], [P.1 Sect.1 ¶3]).
However, the combination of DiRusso and Vijay does not fairly detail a prediction which, when read in light of the specification, characteristics in relative time would indicate abort or rejected takeoff.
Dong teaches:
the at least one processor being programmed to implement the trained model of thrust to predict, under conditions of missing or uncertain information about aerodynamic characteristics of the thrust or an engine of the aircraft or environmental conditions, the at least one takeoff performance characteristic for a subsequent takeoff time in a future relative to a current takeoff time {Dong (Boeing) discloses predictive takeoff rejection TOR, Vspeeds and thrust Figs 3, 5-7. Time series data and time periods are used for extracting features [0067], [0058], Fig 10. Flowcharts note comparing the current flight to a reference flight for TOR before aircraft reaches takeoff speed, e.g. Figs 8:246, 11:270, 4:190. Speed is a performance characteristic and environmental conditions are e.g., [0061] “predictive windshear”. The model training is a considered technique of thresholding a difference [0070], the skilled artisan would not reasonably deploy an untrained model, especially for an airplane. Evidentiary support of takeoff estimations are noted by way of Daidzic Figs 8-11 where Fig 11 shows v∆t and associated calculus over x-axis time and y-axis speed, note also Fig 9 T-(D+R+R) thrust minus drag and Fig 8 partial derivative of velocity with respect to acceleration and weight}; 
	Dong is directed to predictive takeoff optimization for aircraft thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to extend Boeing’s earlier thrust optimization to include Dong’s predictive technique over time series in comparing current/reference flight data in order to provide a determination for takeoff go/no-go decision Fig 5 and because the matter is time-sensitive where a fraction of a second is meaningful (Dong [0029], [0002-03]). 
When considering the claim as a whole, it amounts to flight management computer of Boeing improved by the learning technique of Vijay. Key functionality is by Vijay’s LSTM/GRU neural network.

With respect to claim 2, the combination of DiRusso, Vijay and Dong teaches the apparatus of claim 1 wherein 
	the model of thrust is trained as an aerodynamic model that models the acceleration or a speed prediction of the aircraft {Vijay17 discloses predicting the drop in airspeed [P.1862 Sect.7], [Abstract] and where modeling uses feature selection for causal relation airspeed data [P.1848 Sect5.1] which for the aircraft on takeoff per Title would include thrust [P.1845 Sect.3 ¶1] or auto-throttle Tbl.1}.

With respect to claim 3, the combination of DiRusso, Vijay and Dong teaches the apparatus of claim 1, further comprising: 
	the at least one processor being programmed to predict future speed calculations of takeoff of the aircraft using a neural network model implemented as a long short-term memory (LSTM) {Vijay18 discloses LSTM and improved GRU recurrent neural networks [P.3 Sect3.3] Fig 3, and models airspeed [P.5] Eq.10}.

Claim 5 (Canceled).

With respect to claim 9, the combination of DiRusso, Vijay and Dong teaches the apparatus of claim 2, further comprising: 
	the at least one processor is configured to identify, based on the aerodynamic model of an anomalous behavior prior to an aircraft takeoff, a source of observable retardation in the acceleration associated with the thrust of the aircraft {Vijay17 discloses Granger causality and/or root cause of precursor to identify source, the precursor being ADA anomalous drop in airspeed which conveys retarded acceleration associated with thrust and causality feature selection or mining of root cause is sourcing of anomaly, see Vijay17 [P.1848-49 Sect5.1] or similar Vijay18 [P.1 Sect.1 ¶1-3], [P.5 Sect4.3]}.

With respect to claim 13, the rejection of claim 1 is incorporated. The difference in scope being a method to perform limitations of claim 1 apparatus. DiRusso discloses methods for performance of the techniques per [0007]. The remainder to the claim is rejected for the same rationale as claim 1.

Claims 14-15 is rejected for the same rationale as claims 2-3, respectively.
Claim 17 (Canceled).

With respect to claim 20, the rejection of claim 1 is incorporated. The difference in scope being a non-transitory computer-readable medium with executable instruction to perform limitations of claim 1 apparatus. DiRusso discloses non-transitory computer readable medium with execution instructions per [0008]. Additional limitation includes configuring to supply takeoff performance characteristic to avionics selected from monitor system for providing alerts, automated thrust control system, automated thrust optimization system and combinations thereof whereby underperformance of the current takeoff can be detected and corrected by the pilot. DiRusso [0054-55,63] discloses cockpit display and flight management computer for derating thrust where crew may select thrust derating options for the thrust optimization system, Title. The remainder to the claim is rejected for the same rationale as claim 1.

With respect to claim 21, the combination of DiRusso, Vijay and Dong teaches the apparatus of claim 1, further comprising: 
	the at least one processor configured to receive data of a set of variable parameters to implement a provisional step to train the model of thrust based on the data comprising other flight data of a same aircraft model and flap setting for training the model of thrust {Vijay18 discloses weakly supervised learning [P.2 Sect3.2] weak supervision is akin to pre-training (provisional step to train) for model parameters. Aircraft of same weight category include A319/320 [P.5 ¶] and mining of precursors includes flap setting precursors Figs 7-8}.

Claim 22 (Canceled).

Claims 4, 6-7, 10-12, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DiRusso, Vijay and Dong in view of: 
Johnson, Wayne “NASA Design and Analysis of Rotorcraft” hereinafter Johnson.
With respect to claim 4, the combination of DiRusso, Vijay and Dong teaches the apparatus of claim 2. Johnson teaches further comprising: 
	the at least one processor configured to learn from a set of characteristics of prior flights in order to estimate a thrust output which in turn corresponds to a set of variables measured by the plurality of sensors of the aircraft wherein the set of variables comprise: airspeed, revolutions per minute (RPMs) of the engine, temperature and pressure ratios wherein the thrust of the aircraft corresponds directly to a set of the airspeed, RPMs of the engine, temperature and pressure ratios {Johnson discloses thrust modeled extensively to comprise all variables. Particularly, specific thrust ST and thrust available are introduced over mass flow [P.174, 180], airspeed is Mach M, rpm is jet compressor speed, temperature ratio is θ and pressure ratio is δ again at [P.209, 221]. The notational form is akin to that used by instant specification Eq.4, the spec further provides applicant admission that such analysis as Buckingham-Pi is well-known}.
	Johnson is directed to aircraft modeling and estimation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail thrust as set forth by Johnson as applying known technique to a known device to yield predictable results. The variables accounted for in thrust provide for a more accurate representation of real-world aerodynamic forces in aerospace systems. 

With respect to claim 6, the combination of DiRusso, Vijay, Dong and Johnson teaches the apparatus of claim 4, further comprising:
	determining by the aerodynamic model of the acceleration or the speed prediction of the aircraft, an influence of prior flight data in calculations of the acceleration or speed prediction models {Vijay18 weights are influence over prior flight data modeled, recurrent weights are W [P.4] Eqs.3-6}.

With respect to claim 7, the combination of DiRusso, Vijay, Dong and Johnson teaches the apparatus of claim 6, further comprising:
	the at least one processor being programmed to use the prediction model to predict, under conditions of missing or uncertain information about the aerodynamic characteristics of the thrust or the engine of the aircraft or the environmental conditions, at least one related to a the future speed for a the subsequent takeoff at the subsequent takeoff time in the future relative to the current takeoff time based on estimations of corresponding flight specific parameters wherein the aerodynamic characteristics comprise: a set of measurements up to the current takeoff time {Vijay18 prediction model for flight data illustrated Fig 2 flight sequence measurements up to current time, again [P.3 Sect3.2] “the instances are defined as the sequence of measurements up to the current time”. The current time being with regard to takeoff is evident by Vijay17 per Title}.

With respect to claim 10, the combination of DiRusso, Vijay, Dong and Johnson teaches the apparatus of claim 4, further comprising: 
	the at least one processor configured for predicting future speed calculations of the takeoff of the aircraft using a recurrent neural network (RNN) model implemented as a long short-term memory (LSTM) {Vijay18 discloses recurrent neural networks RNN Fig 4 further noting long short-term memory LSTM and improved GRU [P.3 Sect3.3] illustrated Fig 3, and models airspeed [P.5] Eq.10 and where earlier work detailing context of takeoff airspeeds Vijay17 [P.1848]}.

With respect to claim 11, the combination of DiRusso, Vijay, Dong and Johnson teaches the apparatus of claim 10, wherein 
	the RNN model learns temporal characteristics from inputs to perform predictions of future speed calculations with the set of variables related to the environmental conditions and the aerodynamic characteristics in the takeoff by the processor {Vijay18 discloses the recurrent layers as capturing temporal dependencies in the data, hence deep temporal multiple-instance learning DT-MIL [P.4 ¶2]. Flight sensor variables capture conditions and include multidimensional data [P.3]. Takeoff and additional variables such as flap setting and winds are developed in Vijay17, Table 1}.

With respect to claim 12, the combination of DiRusso, Vijay, Dong and Johnson teaches the apparatus of claim 11, wherein  
	the RNN model performs the future speed calculations with an incomplete set of the set of variables related to the environmental conditions and the aerodynamic characteristics in the takeoff wherein the RNN learns adaptive techniques to generate a dynamic structure to predict the future speed by the processor {Vijay18 discloses RNN temporal learning, Vijay17 discloses predicting airspeed with environmental conditions and aerodynamic characteristics, as already noted. Deploying the RNN of Vijay18 for the context of Vijay17 would result in improvement to learning because time series sequence data is more efficiently captured and improves scalability [P.3 Sect3.2], [P.6 RtCol ¶1], [Abstract]}.

Claim 16 is rejected for the same rationale as claim 4.
Claims 18-19 are rejected for the same rationale as claims 6-7, respectively.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DiRusso, Vijay, Dong and Johnson in view of: 
Hamel et al., US PG Pub No 20210139156A1 (CSALP, now Airbus) hereinafter Hamel.
With respect to claim 8, the combination of DiRusso, Vijay, Dong and Johnson teaches the apparatus of claim 7. Hamel teaches wherein 
	the prediction model has a boundary condition of a latest ground speed measured to predict the future speed estimations {Hamel discloses ground speed and wheel speed for estimating speed (cas is calibrated airspeed) [0020-22] and yields takeoff thrust as a function of speed. Modeling is real-time [0059,56] and may include interpolation or value thresholding}.
	Hamel is directed to takeoff thrust limiting for aircraft thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the ground speed and estimation of Hamel in combination for the motivation of calibrating speeds and providing conservative estimates [0057], [0052]. Hamel further notes addressing the need for an improved takeoff thrust control and protecting engines [0047], [0003].


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Guedes et al., US PG Pub No 20190072982A1 (Embraer) takeoff rejection with estimated longitudinal acceleration (instantaneous) with weather parameters, thrust and v-speeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124